                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                               7: 18-CR-00020-D-2



UNITED STATES OF AMERICA

    v.                                                    ORDER

SAMUEL MONSERRATE-GARCIA




         THIS CAUSE came on to be heard and was heard upon the Defendant's Proposed

Sealed Exhibit, which is docket entry number 122. The Court is of the opinion that this

exhibit should be filed under seal in the interest of justice.

         IT IS, THEREFORE ORDERED that the requested document to be sealed and be

filed under seal.
                               Ta."   v::;_ '-01/
         This the ___1L day of :Beec~2020.




                        Tl-IONORABLE JAMES C. DEVER III
                        UNITED STATES DISTRICT COURT JUDGE




     Case 7:18-cr-00020-D Document 125 Filed 01/21/21 Page 1 of 1
